 
Exhibit 10


SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
    This Settlement Agreement (“Agreement”) is made and entered into between
HUDSON CONSULTING GROUP, INC. and its successors in interest or assigns
(“Hudson”) and RICHARD D. SURBER (“Surber”), on the one hand, and GATEWAY
DISTRIBUTORS, LTD., now known as Marshall Holdings International, Inc. (“MHII”),
on the other hand. The above-named parties are referred to collectively
hereinafter as “the Parties.”


RECITALS
 
    Whereas, certain disputes have arisen between the Parties;
 
    Whereas, on October 6, 2004, Hudson and Surber filed a suit against MHII in
the Third District Court of the State of Utah, Salt Lake County, Case No.
040921072, Richard D. Surber, Individually and Hudson Consulting Group, Inc., a
Nevada Corporation v. Richard A. Bailey, Florian R. Ternes, Individually,
Gateway Distributors, Inc., a Nevada Corporation, and Worldwide Holdings
Delaware Corp., a Delaware Corporation, f/k/a TRSG Corporation.
 
    Whereas, Hudson and Surber on the one hand and MHII on the other hand, now
desire to resolve all claims, which may exist among them relating to, or arising
out of, the action entitled Surber v. Bailey, more fully described and set forth
hereinabove.  The Parties hereto specifically set forth that Worldwide Holdings
Delaware Corp., f/k/a TRSG Corporation is not a party to this Settlement
Agreement.
 
    Now therefore, in consideration of the above premises and the following
covenants, it is hereby agreed as follows:


Purpose


1.
The Parties hereto understand, acknowledge, and agree that the execution of this
Agreement constitutes a compromise of the disputes that currently exists between
them, that this Agreement is not to be considered as any finding of fact nor
construed as an admission of liability or fault by any party, except as
specifically set forth herein.  The parties state that they each believe the
settlement and its terms to be fair, reasonable and adequate to resolve all
issues arising from the stated litigation.



Reciprocal Obligation


2.
MHII shall deliver to Diversified Holdings I, Inc., as assignee of Hudson, One
Billion Five Hundred Million shares of the Common Stock of Marshall Holdings
International, Inc. (MHII.OB) in monthly installments in amounts to mutually
agreed upon by the parties, the first delivery in the agreed amount of two
hundred million (200,000,000) shares shall be made within 5 business days of the
execution of this Settlement Agreement, all shares due hereunder shall be
delivered when agreed upon by both parties.  In the event that the stated number
of shares is more than 4.9% of the issued and outstanding shares of MHII, on the
date of issuance, the issuance shall be limited to that number of shares equal
to 4.9% and the remaining shares shall become an obligation of MHII to issue
that number of shares to Diversified Holdings I, Inc. when agreed upon by both
parties.

 
 
1

--------------------------------------------------------------------------------

 
 
3.
The respective Parties have agreed to jointly draft and execute this Settlement
Agreement and General Release, and after the language is finalized, to provide
the other with a copy of the executed signature page with all due expediency.



4.
The Parties hereby agree and stipulate the delivery of the shares of stock from
MHII represent the settlement of an outstanding indebtedness that has been owed
and due for in excess of 30 months and that the parties do hereby agree and
stipulate that this period of time sets for the holding period of the securities
as an obligation of MHII to the recipient and that such period is intended by
the parties to meet the requirements as set forth in Rule 144(d) and (k) of the
Securities Act of 1933.



5.
The Parties agree that delivery of the stock herein specified by MHII shall
constitute full and complete settlement of all disputes arising from, or related
to the action entitled Surber v. Bailey, Case No. 040921072, as more fully
described hereinabove as to the parties to this Agreement.



6.
Within seven (7) calendar days of receipt of first 200 million shares, counsel
for Hudson and MHII shall file a Request for Dismissal with prejudice as to the
named parties herein with the Third District Court of the State of Utah, Salt
Lake County, Case No. 040921072 and duly notify the court of the settlement and
request the entry of a Judgment setting forth the terms hereof, providing
Diversified Holdings receives a minimum of $150,000 from the sale of the
stock.  In the event that 150,000 has not been delivered to Diversified Holdings
after the sale of the 200 million shares, MHII will make up the difference in
issuing more stock to satisfy the deficiency within in 14 days of the request.



Release of Claims


7.
Each party agrees for itself, its predecessors, successors, and assigns, to
fully and unconditionally release and forever discharge the other named parties
to the litigation, including each party’s successors, assigns, subsidiaries,
affiliates, transferees, attorneys, representatives, agents, officers,
directors, employees, insurers, and reinsurers, past, present, and future, from
and on account of any and all claims, demands, actions, causes of action, or
charges of any nature or kind whatsoever against the other party, whether known
or unknown, asserted or unasserted, choate or inchoate, related to or arising
out of the action entitled Surber v. Bailey, Case No. 040921072 as more fully
described herein, this release is specifically not extended to and does not
apply to any claim that the named plaintiffs may have against Worldwide Holdings
Delaware Corp., a Delaware Corporation, f/k/a TRSG Corporation.



Advice of Counsel


10.
In executing this Agreement, the Parties acknowledge that they have been advised
to consult with and have consulted with and had the advice of an attorney duly
admitted to practice law in the State of Utah prior to executing this Agreement,
and that they have voluntarily executed this Agreement after a careful and
independent investigation, and not under fraud, duress, or undue influence.

 
 
2

--------------------------------------------------------------------------------

 
 
Binding on Successors


11.
This Agreement shall be binding on and inure to the benefit of the Parties
hereto, their heirs, executors, administrators, successors-in-interest, and
assigns.



Integration


12.
All Parties hereby agree that this Agreement is the complete and exclusive
statement of the mutual understanding of the Parties and supersedes and cancels
all previous written and oral agreements and communications relating to the
action entitled Surber v. Bailey, Case No. 040921072 as more fully described
herein.



Interpretation


13.
The Parties hereby agree that no inference or rule of inference shall be made by
reason of the fact that one Party caused this Agreement to be drafted. For
purposes of interpretation of the Agreement, it shall be assumed that all
Parties drafted each provision of the Agreement. This Agreement shall be deemed
to have been made in, and shall be construed pursuant to the laws of the State
of Utah.



Severability


14.
If any provision of this Agreement shall be adjudged by any court of competent
jurisdiction to be unenforceable or invalid, that provision shall be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.



Confidentiality


15.
The Parties hereto specifically acknowledge, affirm, agree, and intend on their
own behalf and on the behalf of their attorneys and representatives, that the
terms of this Agreement shall remain entirely confidential unless disclosure is
required by the court, by law, any reporting requirements of the Securities and
Exchange Commission or the NASD, or otherwise necessary to carry out the terms
and conditions of this Agreement.



No Waiver


16.
No failure to exercise, and no delay in exercising, on the part of any Party,
any privilege, any power or any rights hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any right or power hereunder
preclude further exercise of any right hereunder.

 
 
3

--------------------------------------------------------------------------------

 
 
Further Assistance


17.
Each of the parties shall hereafter execute all documents and take all actions
that are reasonably necessary to effectuate the provisions of this Agreement.



Waiver of Claims


18.
The Parties hereby acknowledge that there is a risk that subsequent to the
execution of this Agreement they will discover claims which were unknown or
unanticipated at the time this Agreement was executed, which, if known on the
date this Agreement is executed, may have materially affected their decision to
execute this Agreement. The Parties expressly assume the risk of such unknown
and unanticipated claims and agree that this Agreement and the general release
contained herein apply to all such known or unknown or unanticipated claims.



Attorney Fees


19.
If any actual controversy arises as to the enforcement of any provision of this
Agreement, the prevailing party, in any action or arbitration to enforce this
Agreement, shall be entitled to recover all costs and expenses including,
without limitation, attorney fees.



Execution in Counterparts


20.
The Parties agree that this Agreement may be executed in counterparts and that
it is the intent of the Parties that a copy signed by a Party will be fully
enforceable against that Party provided all other Parties have executed a
counterpart of this Agreement. The Parties further agree that, in order to
expeditiously effect the execution of this Agreement, a facsimile transmission
of the signature pages will be deemed an original.



 
4

--------------------------------------------------------------------------------

 
 
    Therefore, the signatures below constitute an express of the Parties, and
each of them, that this Agreement is agreed to and binding as of the date of
execution:


HUDSON CONSULTING GROUP, INC. by Diversified Holdings I, Inc., Hudson’s
successor in interest


By: /s/ Richard
Surber________                                                      Dated:
October 29, 2007
      Richard D. Surber, President


RICHARD D. SURBER


/s/ Richard
Surber__________                                                        
Dated: October 29, 2007


MARSHALL HOLDINGS INTERNATIONA. INC. formerly
known as GATEWAY DISTRIBUTORS, LTD.


By:   /s/ Richard
Bailey                                                                     Dated: 29/Oct
07             
Richard Bailey
 
Its:     President MHII                    






 
5

--------------------------------------------------------------------------------

 